As filed with the Securities and Exchange Commission on February 21, 2008 File Nos.33- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] o Pre-Effective Amendment No. o Post-Effective Amendment No. FIRSTHAND FUNDS (Exact name of Registrant as Specified in Charter) 125 South Market, Suite 1200, San Jose, California 95113 (Address of Principal Executive Offices) (408) 294-2200 Registrant’s Telephone Number, including Area Code Kevin M. Landis Firsthand Capital Management, Inc. 125 South Market, Suite 1200, San Jose, California 95113 (Name and Address of Agent for Service) Copies of all communications to: Kelvin K. Leung, Esq. Firsthand Capital Management, Inc. 125 South Market, Suite 1200, San Jose, California 95113 David A. Hearth, Esq. Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor, San Francisco, California 94105 Approximate Date of Proposed Public Offering:As soon as practicable after this Registration Statement becomes effective. It is proposed that this Registration Statement become effective on March 24, 2008 pursuant to Rule 488. No filing fee is due because an indefinite number of shares have been deemed to be registered in reliance on Section 24(f) under the Investment Company Act of 1940, as amended. FIRSTHAND FUNDS Cross Reference Sheet Pursuant to Rule 481(a) Under the Securities Act of 1933 Form N-14 Item No. Prospectus/Proxy Statement Caption Part A Item 1. Beginning of Registration Statement and Outside Front Cover Page of Prospectus Cover Page of Registration Statement; Cross-Reference Sheet; Front Cover Page of Proxy Statement/Prospectus Item 2. Beginning and Outside Back Cover Page of Prospectus Table of Contents Item 3. Fee Table, Synopsis Information and Risk Factors Summary; Appendix D: Expense Summaries of TIF, GTF and TVF Item 4. Information About the Transaction Letter to Shareholders; Summary; The Reorganizations Item 5. Information About the Registrant Not Applicable Item 6. Information About the Companies Being Acquired Summary; Appendix D: Expense Summaries of TIF, GTF and TVF; Appendix E: Comparison of Fundamental Policies and Limitations of TIF, GTF and TVF Item 7. Voting Information Voting Matters Item 8. Interest of Certain Persons and Experts Not Applicable Item 9. Additional Information Required for Reoffering by Persons Deemed to be Underwriters Not Applicable Part B Statement of Additional Information Caption Item 10. Cover Page Cover Page Item 11. Table of Contents Table of Contents Item 12. Additional Information About the Registrant Statement of Additional Information of Firsthand Funds dated April 30, 20071 1 Incorporated herein by reference to the Registration Statement of the Registrant on Form N-1A dated April 30, 2007 (File No. 33-73832). Item 13. Additional Information About the Company Being Acquired Statement of Additional Information of Firsthand Funds dated April 30, 20071 Item 14. Financial Statements Annual Report of Firsthand Funds for fiscal year ended December 31, 20072 Part C Item 15. Indemnification Item 16. Exhibits Item 17. Undertakings 2Firsthand Funds’ Annual Report for the fiscal year ended December 31, 2007 has not been filed as of the date of this filing. Firsthand Funds’ Annual Report for the fiscal year ended December 31, 2006 is incorporated herein by reference to the Annual Report of the Registrant on Form N-30D filed March 1, 2007 (File No. 811-08268). Part A Prospectus/Proxy Statement FIRSTHAND FUNDS 125 South Market, Suite 1200 San Jose, California 95113 Telephone: 1.888.884.2675 March, 2008 DEAR SHAREHOLDERS OF FIRSTHAND TECHNOLOGY INNOVATORS FUND AND FIRSTHAND GLOBAL TECHNOLOGY FUND: We are pleased to invite you to a joint special meeting of shareholders of Firsthand Technology Innovators Fund (“TIF”) and Firsthand Global Technology Fund (“GTF”), each a series of Firsthand Funds. The meeting will be held at A.M., Pacific Time, on May, 2008, at (the “Meeting”). For TIF shareholders, the purpose of the Meeting is to obtain TIF shareholder approval for a reorganization of TIF into Firsthand Technology Value Fund (“TVF”), another mutual fund in the Firsthand Funds family (the “TIF Reorganization”). For GTF shareholders, the purpose of the Meeting is to obtain GTF shareholder approval for a reorganization of GTF into TVF (the “GTF Reorganization”).Each of TIF and GTF is called an “Acquired Fund” and together, the “Acquired Funds”.The TIF Reorganization and the GTF Reorganization are jointly called the “Reorganizations”.Each of TIF, GTF and TVF are called a “Fund” and collectively, the “Funds”. The investment objective of each of TIF and GTF is identical to that of TVF and the investment risks of the Acquired Funds are substantially similar to those of TVF.The principal investment strategies of each Acquired Fund, however, differ from those of TVF.Those differences are discussed in more detail in the enclosed Combined Proxy Statement and Prospectus.In each case, if a Reorganization is approved by an Acquired Fund’s shareholders, it is expected to result in total operating expense ratios that are lower than those that currently apply to the Acquired Fund. The Reorganizations will not cause a change to the investment adviser; all the Funds are managed by Kevin Landis individually.In addition, the features and services that are available to you today as an Acquired Fund shareholder will continue to be available to you as a TVF shareholder after the Reorganizations. THE BOARD OF TRUSTEES OF FIRSTHAND FUNDS UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE PROPOSED REORGANIZATIONS. The Reorganizations offer several potential benefits.First, by merging an Acquired Fund into TVF, shareholders of the Acquired Fund would benefit from economies of scale, as TVF has a substantially larger asset base than either Acquired Fund.In addition, the Reorganizations would result in a lower overall expense ratio for the Acquired Funds’ shareholders. If shareholder approval is obtained and the other conditions to the Reorganizations are satisfied, it is anticipated that each Acquired Fund will be reorganized into TVF during the second quarter of 2008, when the Acquired Fund shares will be exchanged for Investor Class shares of TVF of equal dollar value.As a result of the Reorganizations you will become a shareholder of TVF instead of that of an Acquired Fund.The exchange of shares in the Reorganizations is expected to be tax-free under federal income tax law.If shareholder approval is obtained for one Acquired Fund’s Reorganization but not for the other, the Board may, in its discretion, proceed only with the closing of the Reorganization that has received shareholders approval. The formal Notice of Special Meeting, Combined Proxy Statement/Prospectus, and Proxy Ballot are enclosed.The Reorganizations and the reasons for the unanimous recommendation of the Board to approve and recommend the Reorganizations are discussed in more detail in the enclosed materials, which you should read carefully.If you have any questions, please do not hesitate to contact us at the toll-free number listed above. We look forward to your attendance at the Meeting or to receiving your Proxy Ballot so that your shares may be voted at the Meeting. Sincerely, KEVIN LANDIS President and Chairman of the Board of Firsthand Funds 1 FIRSTHAND FUNDS 125 South Market, Suite 1200 San Jose, California 95113 Telephone:1.888.884.2675 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS OF FIRSTHAND TECHNOLOGY INNOVATORS FUND AND FIRSTHAND GLOBAL TECHNOLOGY FUND To Be Held on May, 2008 DEAR SHAREHOLDERS OF FIRSTHAND TECHNOLOGY INNOVATORS FUND AND FIRSTHAND GLOBAL TECHNOLOGY FUND: PLEASE TAKE NOTE THAT a special meeting of shareholders of two series of Firsthand Funds: Firsthand Technology Innovators Fund (“TIF”) and Firsthand Global Technology Fund (“GTF”), (each an “Acquired Fund”) will be held at A.M., Pacific Time, on May 2008, at , for the purpose of considering and voting upon: ITEM 1 (To be voted only by shareholders of Firsthand Technology Innovators Fund).A proposed Agreement and Plan of Reorganization dated February , 2008, that provides for the reorganization of Firsthand Technology Innovators Fund into Firsthand Technology Value Fund, ITEM 2 (to be voted only by shareholders of Firsthand Global Technology Fund).A proposed Agreement and Plan of Reorganization dated February , 2008, that provides for the reorganization of Firsthand Global Technology Fund into Firsthand Technology Value Fund. ITEM 3.(to be voted by shareholders of both TIF and GTF) Such other business as may properly come before the meeting or any adjournment(s). Item 1 and Item 2 are described in the attached Combined Proxy Statement/Prospectus. THE BOARD OF TRUSTEES OF FIRSTHAND FUNDS UNANIMOUSLY RECOMMENDS THAT YOU VOTE IN FAVOR OF THE PROPOSALS. Shareholders of record as of the close of business on are entitled to notice of, and to vote at, the meeting or any adjournment(s) thereof. SHAREHOLDERS ARE REQUESTED TO MARK, DATE, SIGN, AND RETURN PROMPTLY IN THE ENCLOSED ENVELOPE THE ACCOMPANYING PROXY BALLOT, WHICH IS BEING SOLICITED BY THE BOARD OF TRUSTEES OF FIRSTHAND FUNDS.THIS IS IMPORTANT TO ENSURE A QUORUM AT THE MEETING.SHAREHOLDERS ALSO MAY SUBMIT THEIR PROXIES:(1) BY TELEPHONE AT; OR (2) ONLINE AT THE WEBSITE WWW.PROXYWEB.COM.PROXIES MAY BE REVOKED AT ANY TIME BEFORE THEY ARE EXERCISED BY SUBMITTING TO FIRSTHAND FUNDS A WRITTEN NOTICE OF REVOCATION OR A SUBSEQUENTLY DATED PROXY BALLOT OR BY ATTENDING THE MEETING AND VOTING IN PERSON. By Order of the Board of Trustees, YAKOUB N. BELLAWALA Secretary of Firsthand Funds , 2008 2 COMBINED PROXY STATEMENT/PROSPECTUS Dated , 2008 FIRSTHAND FUNDS 125 South Market Suite 1200 San Jose, California 95113 Telephone:1.888.884.2675 For ease of reading, certain terms or names that are used in this Proxy/Prospectus have been shortened or abbreviated.A list of these terms and their corresponding full names or definitions can be found at the end of this Proxy/Prospectus in Appendix A.A shareholder may find it helpful to review the terms and names in Appendix A before reading the Proxy/Prospectus. This Proxy/Prospectus, which should be retained for future reference, sets forth concisely the information about the proposed Reorganizations of Firsthand Technology Innovators Fund (“TIF”) and Firsthand Global Technology Fund (“GTF” and, together with TIF, the “Acquired Funds”) into Firsthand Technology Value Fund (“TVF” and, together with the Acquired Funds, the “Funds”) and the information about TVF that a shareholder of either Acquired Fund should know before deciding how to vote.It is both a proxy statement for the Meeting and a prospectus offering shares in TVF. Additional information about the Funds is available in their combined prospectus, combined statement of additional information (or SAI), and combined annual and semi-annual reports to shareholders.The information contained in the prospectus for TIF, GTF and TVF is legally deemed to be part of this Proxy/Prospectus and is incorporated by reference.The Funds’ combined prospectus dated April30, 2007, annual report to shareholders for the fiscal year ended December31, 2007, and semi-annual report to shareholders for the fiscal period ended June30, 2007, have previously been mailed to shareholders.The SAI relating to this Proxy/Prospectus also is incorporated by reference and is dated April 30, 2007.Additional copies of any of these documents are available without charge by writing to the address given above or by calling 1.888.884.2675.These documents also are available on the SEC website at www.sec.gov. THE SECURITIES AND EXCHANGE COMMISSION HAS NOT APPROVED OR DISAPPROVED THESE SECURITIES OR DETERMINED IF THIS PROXY/PROSPECTUS IS TRUTHFUL OR COMPLETE.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Meeting has been called for TIF shareholders to consider a Reorganization Agreement dated February , 2008 that provides for the reorganization of TIF into TVF (the “TIF Reorganization Agreement”) and for GTF shareholders to consider a Reorganization Agreement dated February , 2008 that provides for the reorganization of GTF into TVF (the “GTF Reorganization Agreement” and, together with the TIF Reorganization Agreement, the “Reorganization Agreements”).It is expected that this Proxy/Prospectus will be mailed to shareholders on or about , 2008.At the Meeting, shareholders will be asked to approve the Reorganization Agreements. 3 TABLE OF CONTENTS Page No. LETTER TO SHAREHOLDERS 1 SUMMARY 5 Overview of the Reorganization Agreements 5 Overview of Investment Objectives and Principal Investment StrategiesOverview of Service Providers 5 Overview of Purchase, Redemption, Distribution, Exchange, and Other Procedures 5 Fee Table 5 Federal Income Tax Consequences 6 Principal Risk Factors 6 THE REORGANIZATIONS 7 Description of the Reorganization Agreements 7 Reasons for the Reorganizations and Other Considerations 7 Board Considerations 8 Comparison of Investment Management, Investment Objectives, and Principal Investment Strategies 8 Comparison of Investment Policies and Restrictions 9 Comparison of Form of Business Organization 9 Comparison of Advisory and Other Service Arrangements and Fees 10 Investment Advisory Services and Fees 10 Comparison of Purchase, Redemption, Distribution, and Exchange Policies and Other Shareholder Transactions and Services 10 Material Federal Income Tax Consequences 10 Capitalization 12 VOTING MATTERS 12 General Information 12 Quorum 12 Shareholder Approval 13 Principal Shareholders 13 Annual Meetings and Shareholder Meetings 14 ADDITIONAL INFORMATION ABOUT THE TRUST 14 Financial Statements 14 Other Business 14 Shareholder Inquiries 14 4 SUMMARY The following is an overview of certain information relating to the proposed Reorganizations.More complete information is contained throughout the Proxy/Prospectus and its Appendices. Overview of the Reorganization Agreements The documents that govern the Reorganizations are the Reorganization Agreements.The Reorganization Agreements provide for:(i) the transfer of all of the assets and liabilities of an Acquired Fund to TVF in exchange for shares of equal value of the same class (Investor Class) of TVF; and (ii) the distribution of TVF shares to Acquired Fund shareholders in liquidation of each Acquired Fund.The Reorganizations are subject to a number of conditions, including approval by shareholders of each Acquired Fund. As a result of the Reorganizations, an Acquired Fund’s shareholders will become shareholders of TVF and will hold, immediately after the Reorganizations, TVF shares having a total dollar value equal to the total dollar value of the shares of an Acquired Fund that the shareholder held immediately before the Reorganizations.If approved, the Reorganization is expected to occur on or about , 2008.The exchange of an Acquired Fund’s shares for TVF shares in the Reorganizations is expected to be tax-free under federal income tax law and Acquired Fund shareholders will not pay any sales charge or sales load on the exchange.Furthermore, Firsthand Capital Management, Inc. (the “Adviser” or “FCM”) has agreed to bear all customary expenses of the Reorganizations.Therefore, none of the Funds, or their respective shareholders, is expected to bear those expenses.The Funds, however, ordinarily bear certain expenses such as brokerage commissions and other transaction charges, as well as interest on borrowed money, and will bear these expenses and any extraordinary expenses that may be associated with the Reorganizations. For more information about the Reorganizations and the Reorganization Agreements, see “The Reorganizations – Description of the Reorganization Agreements.” Overview of Investment Objectives and Principal Investment Strategies The investment objectives of the Acquired Funds and TVF are identical.The principal investment strategies of the Acquired Funds and TVF, however, are somewhat different.Both of the Acquired Funds, under normal circumstances, invest at least 80% of their assets in high-technology companies. TIF invests primarily in equity securities of high-technology companies that the Adviser considers to be best positioned to introduce “breakthrough” products in the fastest-growing markets in the technology sector, whereas GTF invests primarily in equity securities of high-technology companies, both domestic and foreign, that the Adviser considers to be best positioned to benefit significantly from the adoption of new technologies worldwide.TVF invests at least 80% of its assets in high-technology companies, primarily in equity securities of high-technology companies the Adviser believes are undervalued and have potential for capital appreciation.The Funds may invest in companies of any size.For additional information about the similarities and differences between the principal investment strategies of TIF, GTF and TVF, see “The Reorganizations – Comparison of Investment Management, Investment Objective and Principal Investment Strategies.” Overview of Service Providers The Acquired Funds and TVF have the same service providers, including FCM as investment adviser and administrator.Please see the discussion under “The Reorganizations – Comparison of Advisory and Other Service Arrangements and Fees.” Overview of Purchase, Redemption, Distribution, Exchange, and Other Procedures The purchase, redemption, distribution, exchange, and other policies and procedures of the Acquired Funds are identical to those of the Investor Class shares of TVF.For more information concerning these policies and procedures, see “The Reorganizations – Comparison of Purchase, Redemption, Distribution, and Exchange Policies and other Shareholder Transactions and Services.” 5 Fee Table The table shows:(i) the current expense ratios of the Funds as of December 31, 2007; and (ii) the anticipated pro forma expense ratio of TVF after the Reorganizations.The table shows that the pro forma expense ratio of TVF after the Reorganizations is expected to be lower than GTF’s current expense ratio.The expense ratios shown are annualized total operating expense ratios.Pro forma expense ratios are based upon current fee arrangements that will continue to remain in place upon consummation of the Reorganizations and assume that the Acquired Funds’ shareholders approve the Reorganizations. Current TIF Current GTF Current TVF Pro Forma After Reorganizations Management Fee 1.50% 1.50% 1.50% 1.50% Rule 12b-1 Fees None None None None Other Fees 0.45% 0.45% 0.43% 0.42% Total Expense Ratio 1.95% * 1.95% * 1.93%* 1.92%* * In the Advisory Agreements, FCM agreed to reduce its fees and/or make expense reimbursements so that each Fund’s total annual operating expenses are limited to 1.95% of the Fund’s average daily net assets up to $200 million, 1.90% of such assets from $200 million to $500 million, 1.85% of such assets from $500 million to $1 billion, and 1.80% of such assets in excess of $1 billion. Federal Income Tax Consequences The Reorganizations generally are not expected to result in the recognition of gain or loss, for federal income tax purposes, by TIF, GTF, TVF, or their respective shareholders.However, the use of the Acquired Funds’ capital loss carryforwards and losses realized upon the sale of TIF and GTF assets against future capital gains may be substantially reduced or even eliminated as a result of the Reorganizations.See “The Reorganizations – Material Federal Income Tax Consequences” for additional information.Since its inception, each Fund believes it has qualified as a “regulated investment company” under the Code.Accordingly, each Fund believes it has been, and expects to continue to be, relieved of any federal income tax liability on its taxable income and gains distributed to shareholders. Principal Risk Factors The following principal investment risks are relevant to an investment in TVF: · Stock market risk – The return on and value of an investment in TVF will fluctuate in response to stock market movements.Therefore, the most significant risk of investing in TVF is that a shareholder may lose money.Stocks and other equity securities are subject to market risks and fluctuations in value due to earnings, economic conditions, and other factors beyond the control of FCM.There is a risk that the value of these investments will not rise as expected, or will fall, thereby causing you to lose money. · Non-diversification risk – TVF is a non-diversified fund.Therefore, it invests in a smaller number of companies than a diversified fund.A significant change in the value of one company will, therefore, have a greater impact on TVF than it would if TVF diversified its investments.It therefore exposes shareholders to greater-than-average financial and market risk. · Illiquid securities risk – Illiquid securities consist primarily of equity interest in privately placed technology companies. A high level of investments in illiquid privately placed securities increases certain risks for shareholders in TVF, including the risk that the Investment Adviser may not be able to manage TVF according to its strategy because of the need to sell liquid portfolio securities in order to meet any redemption requests, further increasing the portion of illiquid securities.If the Fund were compelled to sell illiquid privately placed securities (which usually have resale restrictions attached) before it otherwise would in order to meet redemption requests, the Fund might not be able to sell those securities quickly without a substantial discount. 6 · Small-capitalization companies risk – TVF may invest a substantial portion of its assets in small-capitalization companies, which are subject to wider price fluctuations due to factors inherent in their size, such as lack of management experience and financial resources and limited trade volume and frequency.To make a large sale of securities of smaller companies that trade in limited volumes, TVF may need to sell portfolio holdings at a discount or make a series of small sales over an extended period of time. Comparison to TIF and GTF:The investment risks of the Acquired Funds and TVF are substantially similar.However, unlike the Acquired Funds, TVF does not have the ability to purchase and sell puts and calls on stocks and stock indices pursuant to a fundamental investment restriction. THE REORGANIZATIONS Description of the Reorganization Agreements As noted in the Summary, the Reorganization Agreements are the governing documents of the Reorganizations.Among other things, the Reorganization Agreements provide for:(i) the transfer of all of the assets and liabilities of an Acquired Fund to TVF in exchange for shares of equal value of the same class (Investor Class) of TVF and (ii) the distribution of Investor Class shares of TVF to each Acquired Fund’s shareholders in liquidation of an Acquired Fund.The Reorganization Agreements also set forth representations and warranties of the parties, describe the mechanics of the transaction, and include a number of conditions to the completion of the Reorganizations, such as the requirement that the Trust has received an opinion from Paul, Hastings, Janofsky & Walker LLP, counsel to the Trust, that the exchange of shares contemplated under the Reorganizations will be tax-free under federal income tax law. The Reorganization Agreements provide that the Reorganizations may be terminated by either party before the Effective Time of the Reorganizations (which is defined as the day following the Closing of the Reorganizations) if certain conditions are not satisfied or at any time prior to the Effective Time of the Reorganizations by resolution of the Board of Trustees.At any time before or (to the extent permitted by law) after approval of the Reorganization Agreements by the Acquired Funds’ shareholders, the parties may, by written agreement and with or without the approval of its shareholders, amend any of the provisions of the Reorganization Agreements. Upon completion of a Reorganization, all outstanding shares of an Acquired Fund will be canceled.Exchange or redemption requests received thereafter will be deemed to be exchange or redemption requests for shares of TVF.The Reorganization Agreements provide that the Adviser will bear the customary expenses of the Reorganizations. A copy of the TIF Reorganization Agreement is attached to this Proxy Statement as Appendix B.A copy of the GTF Reorganization is attached to this Proxy Statement as Appendix C.To the extent any language in the Reorganization Agreements is inconsistent with the discussion in this Proxy Statement, the terms of the Reorganization Agreement would control. Reasons for the Reorganizations and Other Considerations ● Achieving economies of scale.The Reorganizations will offer an Acquired Fund’s shareholders the potential to benefit from economies of scale, as TVF has a substantially larger asset base than the Acquired Funds. ● Lower expense ratios.An additional reason for the Reorganizations is that they will result in a lower overall expense ratio for shareholders of an Acquired Fund after the Reorganizations. 7 ● Improve liquidity for shareholders. In the case of TIF,the combination of investment in privately-placed securities and net redemptions of shares have resulted in a portfolio with a relatively high concentration of illiquid securities.This causes additional risks to the portfolio.By reorganizing TIF into a larger mutual fund like TVF, it provides more flexibility for portfolio management. Board Considerations The Board of the Trust unanimously voted to approve the Reorganization Agreements at a meeting held on February 11, 2008.The Board (with the advice and assistance of independent counsel) reviewed and considered all relevant documents and information with respect to the Acquired Funds and, after deliberations, noted and concluded: (1) that the terms of the Reorganizations and the Reorganization Agreements were appropriate and acceptable; (2) that as a result of the Reorganizations, the total pro forma fund operating expenses would be slightly lower than the fund operating expenses currently borne by the Acquired Funds, and TVF operating expenses would not be adversely affected; (3) that TVF has a better three and five-year performance record than either Acquired Fund; (4) that Acquired Fund shareholders will experience no change in shareholder services; (5) that the Reorganizations are anticipated to be tax-free reorganizations; (6) that shareholders of neither the Acquired Funds nor TVF will bear any fees or expenses in connection with the Reorganizations, and the Adviser will bear those expenses; (7) that there would be no change in fees or expenses to be paid or borne by shareholders of TIF, GTF or TVF (directly or indirectly) after the Reorganizations; (8) that with some minor exceptions, the investment restrictions of TVF and the Acquired Funds are substantially similar and there would be no changes in TVF’s investment policies or restrictions after the Reorganizations; (9) that there may be slight benefits to the Adviser as a result of the Reorganizations due to consolidations of resources, but the Adviser may earn slightly less in administrative fees after the Reorganizations; (10) that there would be no dilution to the interests of shareholders of any of TIF, GTF or TVF as a result of the Reorganizations; (11) with respect to GTF, the risks associated with the illiquid securities currently held by TVF and to be acquired from TIF; (12) with respect to TIF, the reduction in the concentration of its holdings of illiquid securities and the additional flexibility afforded to the Adviser in managing those holdings; (13) the relatively small size and limited growth prospects of the Acquired Funds; (14) the recommendations of the Adviser; and (15) the alternatives to the Reorganizations. Based upon their evaluation of the information presented to them and the conclusions referenced above, and in light of their fiduciary duties under federal and state law, the Board of Trustees, including all of the non-interested Trustees, determined that participation by each of TIF, GTF and TVF in the Reorganizations, as contemplated by the Reorganization Agreements, was in the best interests of each of TIF, GTF and TVF, respectively and their respective shareholders. THE BOARD OF TRUSTEES UNANIMOUSLY RECOMMENDS THAT SHAREHOLDERS OF FIRSTHAND TECHNOLOGY INNOVATORS FUND AND SHAREHOLDERS OF FIRSTHAND GLOBAL TECHNOLOGY FUND VOTE TO APPROVE THE REORGANIZATION AGREEMENTS. Comparison of Investment Management, Investment Objectives, and Principal Investment Strategies Both of the Acquired Funds and TVF are advised by FCM.The Funds are all individually managed by Kevin Landis, the Chief Investment Officer of FCM.Mr. Landis has been the portfolio manager for TVF since its inception in 1994.In addition to managing TVF, TIF and GTF, Mr. Landis also serves as portfolio manager of Firsthand Technology Leaders Fund, Firsthand eCommerce Fund and Firsthand Alternative Energy Fund, three other series of the Trust. The investment objectives of TIF and GTF are identical to that of TVF.The principal investment strategies of TIF and GTF are similar to those of TVF, as described in the following table: 8 TIF GTF TVF Investment Objective The Fund seeks long-term growth of capital. The Fund seeks long-term growth of capital. The Fund seeks long-term growth of capital. Principal Investment Strategies Under normal circumstances, the Fund invests at least 80% of its assets in high-technology companies.The Adviser invests the Fund’s assets in equity securities of high-technology companies that it considers to be best positioned to introduce “breakthrough” products in the fastest-growing markets in the technology sector.Because there are no market capitalization restrictions on the Fund’s investments, the Fund may purchase stocks of small-, mid-, and large-cap companies. The Fund’s investments, however, tend to focus on newer, smaller companies with market capitalizations mainly in the micro- and small-cap categories. Under normal circumstances, the Fund invests at least 80% of its assets in high-technology companies.The Adviser invests the Fund’s assets in equity securities of high-technology companies that it considers to be best positioned to benefit significantly from the adoption of new technologies worldwide.Because there are no market capitalization restrictions on the Fund’s investments, the Fund may purchase stocks of small-, mid-, and large-cap companies. Under normal circumstances, the Fund invests at least 80% of its assets in high-technology companies.The Adviser invests the Fund’s assets primarily in equity securities of high-technology companies that it considers to be undervalued with potential for capital appreciation.Because there are no market capitalization restrictions on the Fund’s investments, the Fund may purchase stocks of small-, mid-, and large-cap companies.The Fund’s investments may include young, relatively small companies that are not yet broadly known, or well-established companies that FCM believes are currently out of favor in the market. TIF, GTF and TVF are operated in substantially similar ways.The Funds share a focus on high technology companies.A significant difference between TIF and TVF is that TIF normally invests a much larger percentage of its assets in newer, smaller companies with market capitalizations mainly in the micro- and small-cap categories.A significant difference between GTF and TVF is that GTF normally invests a much larger percentage of its assets in equity securities of companies outside of the United States, whereas TVF specifically focuses on undervalued or under-appreciated companies, including companies that are not yet broadly known or well-established, that the Adviser believes are currently out of favor in the market. Comparison of Investment Policies and Restrictions TIF, GTF and TVF have very similar investment policies and investment restrictions, except that TVF has a fundamental policy that prohibits it from (i) purchasing and selling futures contracts, and (ii) purchasing and selling put and call options on stocks and stock indices.The Acquired Funds’ fundamental policies permit them to engage in these activities.For a detailed comparison of the fundamental investment policies of TIF, GTF and TVF, see Appendix E to this Proxy/Prospectus. Comparison of Form of Business Organization Federal securities laws largely govern the way that mutual funds operate, but they do not cover every aspect of a fund’s existence and operation.State law and a fund’s governing documents fill in most of these gaps and typically create additional operational rules and restrictions that funds must follow.TIF, GTF and TVF are each different series of the same trust – Firsthand Funds.Therefore, there is no difference in form of business organization between the Acquired Funds and TVF.Each is a different series of the same Delaware statutory trust. 9 Comparison of Advisory and Other Service Arrangements and Fees TIF, GTF and TVF have the same service providers.Immediately after the Reorganizations, these service providers are expected to continue to serve TVF in the capacities indicated below. Service Providers for TIF, GTF and TVF: Investment Adviser Firsthand Capital Management, Inc. Distributor ALPS Distributors, Inc. Administrator Firsthand Capital Management, Inc. Sub-Administrator Citi Fund Services Ohio, Inc. Custodian PFPC Trust Fund Accountant Citi Fund Services Ohio, Inc. Transfer Agent Citi Fund Services Ohio, Inc. Independent Accountants Tait, Weller & Baker LLP Investment Advisory Services and Fees FCM serves as the investment adviser for TIF, GTF and TVF, which each pay an advisory fee, computed daily and paid monthly, to FCM based on their respective average daily net assets.Currently the annual advisory fee rate for each of TIF, GTF and TVF is 1.50%.Attached hereto as Appendix D are tables comparing the current fees and expenses of TIF, GTF and TVF, as well as the anticipated fees and expenses of TVF after the Reorganizations. Comparison of Purchase, Redemption, Distribution, and Exchange Policies and Other Shareholder Transactions and Services After the Reorganizations, an Acquired Fund’s shareholders will hold shares of the same class of TVF that they held in TIF or GTF.Currently, TIF and GTF offer only a single class of shares – Investor Class.Even though TVF offers two classes of shares, Investor Class shares and Adviser Class shares, only Investor Class shares are involved in the Reorganizations.Therefore, a an Acquired Fund’s shareholder who owns shares of an Acquired Fund will, immediately after the Reorganizations, hold an equal total dollar amount of Investor Class shares in TVF.Accordingly, all of the purchase, redemption, distribution, and exchange policies as well as other shareholder transactions and services applicable to a shareholder’s Investor Class shares will remain unaffected and unchanged by the Reorganizations.No sales charges, sales loads, or redemption fees will be imposed in connection with the exchange of shares in the Reorganizations. Material Federal Income Tax Consequences The following discussion summarizes the material U.S. federal income tax consequences of the Reorganizations that are applicable to you as a TIF or GTF shareholder.It is based on the Code, applicable Treasury regulations, judicial authority, and administrative rulings and practice, all as of the date of this Proxy/Prospectus and all of which are subject to change, including changes with retroactive effect.The discussion below does not address any state, local, or foreign tax consequences of the Reorganizations.Your tax treatment may vary depending upon your particular situation.You also may be subject to special rules not discussed below if you are a certain kind of TIF or GTF shareholder, including, but not limited to: an insurance company; a tax-exempt organization; a financial institution or broker-dealer; a person who is neither a citizen nor resident of the United States or entity that is not organized under the laws of the United States or political subdivision thereof; a holder of TIF or GTF shares as part of a hedge, straddle, or conversion transaction; a person that does not hold TIF or GTF shares as a capital asset at the time of the Reorganizations; or an entity taxable as a partnership for U.S. federal income tax purposes. Firsthand Funds has not requested and will not request an advance ruling from the Internal Revenue Service as to the U.S. federal income tax consequences of the Reorganizations or any related transaction.The Internal Revenue Service could adopt positions contrary to those discussed below and such positions could be sustained.You are urged to consult with your own tax advisors and financial planners as to the particular tax consequences of the Reorganizations to you, including the applicability and effect of any state, local, or foreign laws, and the effect of possible changes in applicable tax laws. 10 The obligation of Firsthand Funds to consummate the Reorganizations is conditioned upon the receipt of an opinion of Paul, Hastings, Janofsky & Walker LLP substantially to the effect that, on the basis of the representations set forth or referred to in the opinion, the Reorganizations will each be treated as a “reorganization” under Section 368(a) of the Code and that TIF, GTF and TVF will each be a “party to a reorganization,” within the meaning of Section 368(b) of the Code, with respect to the Reorganizations.Provided that the Reorganizations so qualify and TIF, GTF and TVF are so treated, for U.S. federal income tax purposes, generally: ● None of TIF, GTF or TVF will recognize any gain or loss as a result of the Reorganizations. ● An Acquired Fund shareholder will not recognize any gain or loss as a result of the receipt of TVF shares in exchange for such shareholder’s Acquired Fund shares pursuant to the Reorganizations. ●
